Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Exhibit 10.50

AMENDMENT NO. 1 TO FEASIBILITY, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This Amendment No. 1 to Feasibility, Development And Commercialization Agreement
(“Amendment No. 1”) is entered into effective January 23, 2007 (the “Amendment
Date”) by and between DURECT Corporation (“DURECT”) and Voyager Pharmaceutical
Corporation (“Voyager”).

PRELIMINARY STATEMENTS

A. Southern BioSystems, Inc., an Alabama corporation (“SBS”), and Voyager have
previously entered into that certain Feasibility, Development and
Commercialization Agreement dated July 22, 2002 (the “Agreement”). Effective
December 31, 2002, SBS merged with and into DURECT, with DURECT as the surviving
corporation. As a result of such merger, DURECT succeeded to all of the rights
and obligations of SBS under the Agreement.

B. Voyager is currently engaged in collection and analysis of data from a
clinical trial conducted for the Product prior to the Amendment Date, namely
Study VP-AD-301 (the “Specified Clinical Trial”), and desires financial and
other assistance from DURECT to complete such collection and analysis.

C. DURECT is willing to provide financial and other assistance to Voyager.

D. DURECT and Voyager desire to make certain amendments to the Agreement as set
forth below.

THEREFORE, in consideration of the premises and mutual promises and covenants
herein contained and for good and valuable consideration, the sufficiency of
which is hereby acknowledged, DURECT and Voyager hereby agree as follows:

1. Unless otherwise defined herein, all terms used herein shall have the same
meaning ascribed to such terms in the Agreement.

2. DURECT hereby permanently waives its right to receive payment from Voyager
under Section 7.1 for any and all Development Costs accrued up to the Amendment
Date which remain unpaid as of the Amendment Date, including amounts due under
Invoice Nos. 2006027 $286,609.01 (Aug), 2006028 $253,444.56 (Sept), 2006039
$100,919.30 (Oct), 2006053 $62,310.73 (Nov) and 2006066 $23,654.22 (Dec) (the
“Outstanding Development Costs”) and also permanently waives its right to
terminate the Agreement under Section 11.2(c)(ii) relating to non-payment of the
Outstanding Development Costs by Voyager.

3. For the period commencing from the Amendment Date until April 30, 2007 (the
“Data Analysis Period”), DURECT hereby agrees to not exercise its right to
terminate the Agreement under Section 11.2(c)(ii) for non-payment of amounts
owed to DURECT by Voyager that accrue during the Data Analysis Period. The
parties agree that DURECT shall not accrue any such amounts, such as Development
Costs, and shall not be obligated to perform any work under the Agreement, in
each case during the Data Analysis Period without the prior written agreement of
the parties.

4. DURECT shall pay Voyager an amount equal to One Million Dollars ($1,000,000).
Such payment shall be made, at DURECT’s election, by check delivered to Voyager
or wire transfer to the bank account designated by Voyager within two
(2) business days of the execution of this Amendment by both parties.



--------------------------------------------------------------------------------

5. Voyager shall use best efforts to collect, compile and analyze the data from
the Specified Clinical Trial in accordance with all Applicable Laws (including
Good Clinical Practices) as expeditiously as possible in an accurate and
scientifically sound fashion, provided that initial data analysis shall be
completed by [* * ]. Voyager shall provide DURECT via email with an update of
the status of its efforts no less than [* *], and promptly provide to DURECT any
information, including status, data, analyses and conclusions, etc. as
reasonably requested by DURECT from time to time. In addition, Voyager shall
provide DURECT within [* * * ] after the completion of data analyses from the
Specified Clinical Trial with [* * *], as well as any other supporting
documentation related to the Specified Clinical Trial that DURECT may reasonably
request, provided that the same is in Voyager’s possession or reasonably
obtainable by Voyager. Voyager shall use its best efforts to obtain all data
required in the statistical analysis plan agreed to by the parties.

6. Section 7.3(a) shall be replaced in its entirety to read as follows:

(a) Subject to the terms and conditions of this Section 7.3, Voyager shall pay
to DURECT the following royalties based on aggregate Net Sales of the Product by
Voyager, its Affiliates and sublicensees in the Territory during each calendar
year (or part thereof):

Ten Percent (10%) of Net Sales for that portion of aggregate Net Sales in such
calendar year that is less than or equal to $[* * *];

[* * *] of Net Sales for that portion of aggregate Net Sales in such calendar
year that exceeds $[* * *] but is less than or equal to $[* * *]; and

Fourteen Percent (14%) of Net Sales for that portion of aggregate Net Sales in
such calendar year that exceeds $[* * *];

provided that Voyager shall pay DURECT at least $[* * *] in royalties annually
(the “Minimum Royalty”) commencing with the year in which the First Commercial
Sale in any country in the Territory is made. In the event that the First
Commercial Sale is made at some time other than the beginning of a calendar
year, the Minimum Royalty for such first year shall be prorated.

7. Section 7.3(b) of the Agreement shall be replaced in its entirety to read as
follows:

(b) Voyager’s royalty payment obligations under this Section 7.3 shall commence
with the First Commercial Sale of the Product and shall continue so long as
Voyager and/or any Affiliate, successor, assign or sublicensee thereof sells the
Product. To the extent that royalties may not be collected in a certain country
in the Territory under Applicable Law for the full royalty term hereunder, then
the royalty due on sales in such country shall terminate after the maximum
period under which royalties may be collected under Applicable Law without
effect on the royalties due hereunder with respect to sales made in other
countries in the Territory. [* * *]

8. The following shall be added as Section 7.3(f) to the Agreement:

(f) In the event that Voyager or any Affiliate, successor or assign thereof
sublicenses its rights under Section 8.2(b), in addition to royalties and
milestone payments under Section 7.2 and 7.3(a), DURECT shall be entitled to
receive ten percent (10%) of any upfront, milestone or any special fees,
payments or other consideration (including equity) received by Voyager or any
Affiliate, successor or assign thereof on account of such sublicense, but
excluding any royalties on Product sales received by Voyager, as provision is
made in Section 7.3(a) hereof for payment of royalties by Voyager to Durect;
provided, however, that if a payment is due hereunder for a milestone for which
Voyager is obligated to pay DURECT under Section 7.2, Voyager shall be required
to make either the payment due under this Section 7.3(f) or the payment due
under Section 7.2, whichever is greater, but shall not be obligated to make both
such payments.

 

  47   CONFIDENTIAL

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9. The following shall be added as Section 8.7 to the Agreement:

Section 8.7 Right of Negotiation. (i) If Voyager or any Affiliate, successor,
assign thereof decides not to Exploit the Product for any reason, including any
such decision by Voyager following a decision by a licensee of Voyager to
abandon its rights under a license from Voyager, (which Voyager shall promptly
notify DURECT in writing as soon as practicable but no later than [* * *] after
such decision) or (ii) if DURECT shall have terminated the Agreement pursuant to
Section 11.2(c)(ii), DURECT shall have a right of first negotiation to obtain
from Voyager an exclusive license, with the right to sublicense, under the
Voyager Patents and Project Information and Inventions, and the right to use all
regulatory filings, Clinical Trial data and CMC data and all other intellectual
property owned by Voyager, in each case to the extent solely related to the
Product, and the right to cross-reference any and all regulatory filings with
respect to the Product, solely for purposes of Exploiting the Product. No later
than [* * *] days after DURECT’s receipt of notice from Voyager under (i) above
or the effective date of termination under (ii) above, DURECT shall notify
Voyager whether it wishes to exercise its right of first negotiation. If DURECT
notifies Voyager that its wishes to exercise its right of first negotiation,
then Voyager shall allow DURECT to conduct reasonable diligence including
providing to DURECT all information as reasonably requested by DURECT, and the
Parties shall negotiate in good faith a definitive agreement covering such
license to DURECT for a period not to exceed [* * *] days from the date of
DURECT’s notice of exercise. In the event that the Parties have not executed a
definitive agreement within such [* * *]-day period, then Voyager shall have no
further obligations to DURECT. Prior to the exhaustion of DURECT’s right under
this Section 8.7, Voyager may not offer nor negotiate with any third Person any
license or assignment of subject matter covered by this right of negotiation.

10. Sections 11.2(a), 12.1(iii), 12.2(iii) and the last sentence of Section 11.4
shall be deleted.

11. The following shall be added to the end of Section 5.7:

Notwithstanding anything herein to the contrary, however, Voyager shall at all
times purchase all polymer required for manufacture of the Product from DURECT,
provided that Durect is able to supply the quantities required by Voyager. The
parties agree to negotiate in good faith a supply agreement defining the terms
of such polymer supply.

12. The following shall be added as Section 8.8 to the Agreement:

Section 8.8 [* * *]

13. Section 8.4 shall be replaced in its entirety to read as follows:

Section 8.4. Third Person Litigation. If either party identifies or receives
notice of an infringement or potential infringement of a third Person’s
intellectual property as a result of the Exploitation of the Product under this
Agreement, such party shall promptly notify the other party and shall provide
such other party with available evidence of such potential infringement. The
parties shall then consult each other about the course of action to be taken in
response.

(a) Regarding SBS Technology and Improvements. In the event that any third
Person institutes against either party any action that alleges that the use of
the SBS Technology or the SBS Improvements in connection with the Exploitation
of the Product in the Territory in accordance with the terms hereof infringes
the intellectual property rights held by such Person, then, as between DURECT
and Voyager, DURECT, shall have the first right to defend against such action
upon notice to Voyager delivered no later than [* * *] days after DURECT
receives notice of the commencement of such action

 

  48   CONFIDENTIAL

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(or such shorter time period that would permit Voyager a reasonable opportunity
to respond in a timely manner). If DURECT elects not to defend against such
action, then Voyager shall have the right to defend such action. The party
defending such action shall, at its sole expense, assume direction and control
of the defense of such action, including the right to settle such action on
terms determined by such defending party; provided that in no event shall the
defending party enter into any settlement that adversely affects the interests
of the other party or its Affiliates, whether under this Agreement or otherwise,
without the other party’s prior written consent, which shall not be unreasonably
withheld or delayed. The other party, at the defending party’s expense, shall
use all reasonable efforts to assist and cooperate with the defending party as
reasonably requested by the defending party in such action. If, as a result of
any such action, a judgment is entered by a court of competent jurisdiction from
which no appeal can be taken or from which no appeal is taken within the time
permitted for appeal, or a settlement is entered into such that any SBS
Technology or the SBS Improvements cannot be used in connection with the
Exploitation of the Product in the Territory without infringing the intellectual
property rights of such Person, then Voyager shall have the right either to
(i) terminate this Agreement immediately or (ii) take such actions as it deems
necessary to protect its interests, including the right to obtain a license from
such third Person and to offset the cost of such license against any amounts
owed to DURECT hereunder; provided that the amount offset by Voyager shall not
exceed [* * *] of the royalty rate then payable by Voyager pursuant to
Section 7.3.

(b) Other Product Related Claims. In the event that during the term of this
Agreement any third Person institutes against either Party any action, other
than actions set forth in Section 8.4(a), that alleges that the Exploitation of
the Product in the Territory in accordance with the terms hereof infringes the
intellectual property rights held by such Person, then, as between DURECT and
Voyager, Voyager, at its sole expense, shall have the sole right and obligation
to contest, and assume direction and control of the defense of, such action,
including the right to settle such action on terms determined by Voyager;
provided that in no event shall Voyager enter into any settlement that adversely
affects the interests of DURECT or its Affiliates, whether under this Agreement
or otherwise, without DURECT’s prior written consent, which shall not be
unreasonably withheld or delayed. DURECT, at Voyager’s expense, shall use all
reasonable efforts to assist and cooperate with Voyager as reasonably requested
by Voyager in such action. If, as a result of any such action, a judgment is
entered by a court of competent jurisdiction from which no appeal can be taken
or from which no appeal is taken within the time permitted for appeal, or a
settlement is entered into by Voyager, such that Voyager cannot Exploit the
Product in a country in the Territory, then DURECT shall have the right to
terminate the rights granted to Voyager under Section 8.2 with respect to such
country.

 

  49   CONFIDENTIAL

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

14. Voyager represents and warrants to DURECT that the documents and information
provided by Voyager to DURECT in connection with DURECT’s entry into this
Amendment No. 1, including clinical data and financial information, are accurate
and complete in all material respects. In addition, each party hereby represents
and warrants to the other party that such party’s representations and warranties
set forth in Article IX of the Agreement are true and correct as of the
Amendment Date, where each reference to the Agreement shall mean the Agreement
as amended pursuant to this Amendment No. 1.

15. Except as specifically provided in this Amendment No. 1, all other terms and
conditions of the Agreement shall remain the same.

16. This Amendment No. 1 shall be governed and interpreted in accordance with
the law of the State of Delaware excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Amendment No. 1 to the substantive law of another jurisdiction.

17. This Amendment No. 1 may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
constitute one and the same instrument. This Amendment No. 1 may be executed by
any party hereto by means of a facsimile transmission of an originally executed
counterpart, the delivery of which facsimile transmission shall have the same
force and effect as the delivery of the originally executed counterpart.

[Signature Page Follows]

 

  50   CONFIDENTIAL

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Amendment No. 1 to be executed by
its duly authorized representative as of the date noted above in the preamble.

 

DURECT CORPORATION

    VOYAGER PHARMACEUTICAL CORPORATION By:   /s/     By:   /s/ Name:   Felix
Theeuwes     Name:   Patrick S. Smith Title:   Chairman & CSO     Title:  
Chairman & CEO

 

  51   CONFIDENTIAL

* * * Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.

Confidential treatment has been requested with respect to the omitted portions.